DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claims 1, 4, 6, 10, 14-16, 20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 line 24 is indefinite in that it states “said second portion is arranged between said first and second portions of said extending member”.  How can a second portion be between a first portion and itself?  The second portion (42) is arranged between the first (44) and third portions (41) (See figure 1 and Page 9).  Claim 1 recites the limitation "a second receiver member" in line 35.  There is insufficient antecedent member was never previously disclosed but only a first receiver means.  

Response to Amendment

4. 	The amendment filed is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Claim 1 has now been amended to require the embodiment of using a second receiver member (Ref. No. 2).  Claim 14 discloses a ring-shaped structure which is rotatable.  In the specification on page 15 lines 10-16 this ring-shaped structure is discussed but only when the second receiver member is not constructed.  Since claim 1 now has a second receiver member claimed, the Examiner is of the opinion that combination of the second receiver member and rotatable ring-shaped structure is new matter and was not disclosed in the original disclosure of the application.  As such, claim 14 is required to be canceled.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings

5. 	The drawings stand objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotating ring-
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7. 	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (6,890,269) in view of Blattner (2005/0143186).
 	Burrows discloses an apparatus for connecting shaft portions (14, 20) of sports equipment in the form of a golf club shaft (title, Figs. 16-17) comprising: a first shaft portion (20) of sports equipment; a second shaft portion (14) of sports equipment; a locking means (32, 28, 44) for mounting the first (20) and second (14) shaft portions; the locking means (32, 28, 44) comprising a locking ring (44), an extending member (28) and a first receiver means (32); the extending member (28) mounted to the second shaft portion (14) (Fig. 17); the first receiver means (32) comprising a hollow portion adapted for receiving the first portion (30) of the extending member (28); the first receiver means (32) mounted to the first shaft portion (20); the locking ring (44) rotatably mounted on the extending member (28) (Fig. 17); the first portion (30) of the extending member (28) being removably mounted to the first receiver means (32); and the first portion (30) of the extending member (28) adapted for restricting the rotational movement of the extending member (28) inside first shaft portion (20) (Ref. No. 30, 36, Col. 7, Lns. 10-22).  
	Burrows lacks wherein the extending member further comprises a least one longitudinal element adapted for reinforcement of strength of the extending member. 
	Blattner discloses plating by bright zinc is used for parts used for connecting shaft portions in order to avoid rust [0053].  In view of Blattner it would have been obvious to modify the apparatus of Burrows to have an extending member with an outer layer being a plating of a bright in order to avoid rust.  As such with an outer layer of the . 

Allowable Subject Matter

8. 	Claims 1, 4, 6, 10, 15-16 and 22-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments

9. 	The argument that the drawing objection is improper due the Applicant deleting the feature noted by the Examiner from the claims for claim 14 is disagreed with.  In claim 14 the noted feature by the Examiner was the rotating ring-shaped structure about the second portion of the extending member.  This feature is still in claim 14.  

10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Conclusion

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SLB/ 7 June 2021			/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711